Beck, J.
(dissenting.) The rule of the common law rendering a wife incompetent to testify in a case wherein her husband is a party is repealed by provisions of our Code. But the wife, under section 3641, cannot become a witness in civil cases against the husband. The reasons which support the broader common-law rule doubtless induced the enactment of this, statute. Each rule is based upon the ground that the- intimate relations and unlimited confidence existing between husband and wife ought not to afford the means of disclosing facts coming to the knowledge of either spouse through such relations and confidence, to the prejudice of the rights and property of the other. And the same reasons exist for keeping each silent, after the death of the other, where the property and rights of the estate of the *626deceased are involved in the action. The spirit of the section quoted renders a husband or wife incompetent to testify against the estate of his or her deceased spouse. It was a rule of the common law that a wife could not testify in a suit wherein the executor or administrator of the deceased husband was a party. 1 Grreenl. Ev., § 337; 1 Phil. Ev. (Oow. & H. and Edwards’ notes,) 78.
I reach the conclusion that the circuit court rightly excluded the evidence of the widow of the testator.